DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner notes that elected species XI (fig. 6F) does not include a first grounding component that is cone-shape as recited in claim 8. As described in par. [0119] of the instant application grounding of the PV module is provided between the bracket assemblies 200 and ribs 310.
Claims 8 and 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/21.
Applicant’s election without traverse of Group I and  Species XI (fig. 6) in the reply filed on 11/18/21 is acknowledged.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Line 1, it appears the limitation “the flashing” should be --the flashing panel--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With regard to claim 2: It’s unclear if the limitation “a plurality of roofing panels” is referencing the previously roof panel of claim 1.
With regard to claim 3: The limitation “each of the roof panels of the plurality of roof panels” found in lines 1-2 of the claim lacks sufficient antecedent basis.   The limitation “the plurality of panels” found in lines 4-6 of the claim lacks sufficient antecedent basis.

Claims 2-3 are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrock (US 8,776,456 B1).
With regard to claim 1: Schrock discloses a photovoltaic (PV) module mounting assembly, comprising: 
a roofing panel (25) having a base layer (fig. 1-2); 
a flashing panel (33) coupled along an edge of the roofing panel (25) (figs. 1-3); and 

wherein the clip (19)  is configured to couple with an edge feature of a PV module (11) to secure the PV module (11) to the roofing panel (25) (figs. 1-2).
With regard to claim 2: Schrock discloses that the mounting assembly comprises a plurality of roofing panels (25) (figs. 1-2).
With regard to claim 3: Schrock disclose each of the roofing panels (25) of the plurality of roofing panels comprises a plurality of ribs (peaks) extending from the base layer (valleys) (figs. 1-2), and 
wherein the plurality of roofing panels (25) are arranged into an array with at least one rib of a first roofing panel of the plurality of roofing panels (25) at least partially overlaps a second roofing panel of the plurality of roofing panels (25) (figs. 1-2).
With regard to claim 4: Schrock discloses that the roofing panel (25) comprises a plurality of ribs (peaks) extending from the base layer (valleys), and wherein the bracket assembly (17 or 27) is coupled to a first rib of the plurality of ribs (figs. 1-2).
With regard to claim 5: Schrock discloses a second bracket assembly (19 and 15 or 27)  coupled to a second rib (additional peak), wherein the second rib is laterally spaced apart from the first rib, and wherein the second bracket assembly (19 and 15 or 27)  is configured to couple with a second edge feature of the PV module (11) (figs. 1 or 2).
With regard to claim 6: Schrock discloses that the second bracket assembly  (19 and 15 or 27) comprises a second bracket (15 or 27) and a stationary clip (19) (figs. 1 or 2).
With regard to claim 7: Schrock discloses that the bracket assembly (19 and 15 or 27)  further comprises  metal fasteners (fig. 3; col. 7 lines 27-29) capable of use as a first grounding component.
With regard to claim 9: Schrock discloses a second rib and metal fasteners (fig. 3; col. 7 lines 27-29) of a second bracket assembly capable of use as a second grounding component disposed on a bottom surface of the second rib (figs. 1-2).
With regard to claim 10: Schrock discloses that the flashing (33) comprises a base layer and a raised portion (35), and wherein the raised portion (35) is disposed over a portion of the first rib (figs.1-2 and 8-10; col. 3, lines 34-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to photovoltaic mounting assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633